                   Case 19-11736-CSS             Doc 257        Filed 02/24/20         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                       Chapter 11

    CEDAR HAVEN ACQUISITION, LLC, 1                              Case No. 19-11736 (CSS)

                        Debtor.


                            CERTIFICATION OF COUNSEL REGARDING
                            SCHEDULING OF OMNIBUS HEARING DATE

             The undersigned hereby certifies that the hearing date set forth on the proposed order

attached hereto was obtained from the Court in the above-captioned bankruptcy case.

    Dated: February 24, 2020
           Wilmington, Delaware                          CHIPMAN BROWN CICERO & COLE, LLP


                                                             /s/ Mark D. Olivere
                                                        William E. Chipman, Jr. (No. 3818)
                                                        Mark L. Desgrosseilliers (No. 4083)
                                                        Mark D. Olivere (No. 4291)
                                                        Hercules Plaza
                                                        1313 North Market Street, Suite 5400
                                                        Wilmington, Delaware 19801
                                                        Telephone:     (302) 295-0191
                                                        Email:         chipman@chipmanbrown.com
                                                                       desgross@chipmanbrown.com
                                                                       olivere@chipmanbrown.com

                                                        Counsel for the Debtor and the
                                                        Debtor-in-Possession




1
      The Debtor in this case, along with the last four digits of the federal tax identification numbers, is Cedar Haven
      Acquisition, LLC (8400). The mailing address for the Debtor is 590 South 5th Avenue, Lebanon, Pennsylvania
      17042.
                Case 19-11736-CSS        Doc 257     Filed 02/24/20   Page 2 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                              Chapter 11

 CEDAR HAVEN ACQUISITION, LLC,                       Case No. 19-11736 (CSS)

                     Debtor.                         Related Docket No.


                     ORDER SCHEDULING OMNIBUS HEARING DATE

          Pursuant to Del. Bankr. L.R. 2002-1(a), the Court has scheduled the following hearing

date in the above-captioned proceeding:

          •   March 23, 2020 at 1:00 p.m. (Prevailing Eastern Time)
